DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 01/08/2021 and 01/04/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dombrowski et al, U.S. Publication No. 2006/0230252 A1, discloses Typically, second-level TLB 302 references the page directory base address associated with the evicted page table entry and compares it with the page directory base address stored in a control register. If the page directory base addresses match, a task switch has not occurred and the process proceeds to marker B, which connects to the high-level logical flowchart depicted in FIG. 4C. On the other hand, if the page directory base addresses do not match, a task switch has occurred and the process continues to marker A, which connects to the high-level logical flowchart depicted in FIG. 4B [paragraph 37].



Allowable Subject Matter
Claims 1-5, 7-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein a first micro operation of the acceleration interface instruction comprises a page directory base address of the task; wherein the acceleration interface compares the page directory base address and a pre-stored page directory base address to confirm whether the task has set up a privilege successfully, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein a first micro operation of the acceleration interface instruction comprises a page directory base address of the task, and the heterogeneous processor accelerating method further comprises comparing the page directory base address and a pre-stored page directory base address to confirm whether the task has set up a privilege successfully, in combination with other recited limitations in claim 11.

The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein a first micro operation of the acceleration interface instruction comprises a page directory base address of the task, and the heterogeneous processor accelerating method further comprises comparing the page directory base address and a pre-stored page directory base address to confirm whether the task has set up a privilege successfully, in combination with other recited limitations in claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farley Abad/Primary Examiner, Art Unit 2181